Citation Nr: 0810001	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-18 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral keratoconus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1979 to 
August 1982.

This appeal to the Board of Veterans Appeals (Board) is from 
a November 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

Before addressing the merits of the claim at issue, the Board 
finds that additional development of the evidence is 
required.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the Veterans 
Claims Assistance Act (VCAA) notice requirements in regard to 
new and material evidence claims require VA to send a 
specific notice letter to the claimant that:  (1) notifies 
him or her of the evidence and information necessary to 
reopen the claim (i.e., describes what is meant by new and 
material evidence); (2) identifies what specific evidence is 
required to substantiate the element or elements needed for 
service connection that were found insufficient in the prior 
denial on the merits; and (3) provides general VCAA notice 
for the underlying service connection claim that complies 
with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2007), and 
any applicable legal precedent.  

The RO's VCAA notice letter dated in May 2005, however, did 
not describe what evidence would be necessary to substantiate 
those elements required to establish service connection that 
were found insufficient in the previous denial on the merits.  
38 C.F.R. § 3.156(a) (2007).  That letter only made a vague 
statement that "[y]our claim was previously denied because 
the evidence of record is not sufficient to raise a 
reasonable doubt or otherwise warrant allowance of the 
appeal.  Therefore the evidence you submit must relate to 
this fact."  That statement failed to clarify the specific 
evidence needed to reopen the veteran's claim.  Moreover, the 
RO has provided him no other VCAA notice letters that 
directly advise what specific evidence would be required to 
reopen his claim for service connection.  

The Board's March 1988 decision, which subsumes the prior RO 
decisions, is the final decision on the merits in this case.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100, 20.1104 (2007).  In that decision, 
the Board denied service connection for keratoconus because 
there was no evidence of this disorder during service or for 
many years thereafter.  

Therefore, to comply with Kent, the veteran should have been 
advised that in order to reopen this claim, he must submit 
competent evidence suggesting he had bilateral keratoconus 
during service and competent medical evidence otherwise 
suggesting a link between his current bilateral keratoconus 
and his military service.  Therefore, he is entitled to this 
additional VCAA notice prior to deciding his appeal.

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) 
that:
(1) notifies him of the evidence and 
information necessary to reopen his 
claim (i.e., describes what new and 
material evidence is under the current 
standard); and 
(2) notifies him of what specific 
evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
on the merits.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Specifically, 
advise him that in order to reopen his 
claim he must submit competent evidence 
of:
a.	bilateral keratoconus during his 
period of active military service, and
b.	a nexus (i.e., link) between his 
current bilateral keratoconus and his 
military service.  

2.	Then, after giving the veteran time to 
respond to this additional notice, 
readjudicate his petition to reopen his 
claim for service connection for 
bilateral keratoconus in light of any 
additional evidence received since the 
May 2006 statement of the case (SOC).  
If this claim is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





